DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (directed to figures 1-4) in the reply filed on June 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II (directed to figure 5), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a pressure adjustment unit which adjusts an oil pressure in an oil pressurizing chamber formed between the plunger and the plunger container hole” (see claim 1 lines 6-8), “a case inner space communicating with the oil pressurizing chamber” (see claim 1 lines 10-11), and “the case inner space communicates with the oil pressuring chamber through the unit opening” (see claim 4 lines 5-7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation is: “a gap between an inner wall of the case inner space and the moving member is configured to be held in a liquid tight state at any position between a position where the moving member 

Such claim limitation is: “a gap between the cylinder section and the piston section is configured to be held in the liquid tight state at any position between the position where the moving member is closest to the oil pressurizing chamber as a result of moving and the position where the moving member is most distant from the oil pressurizing chamber” in claim 2.  See last 5 lines of claim 2.

Additionally, see paragraphs 0033, 0035, 0038, and 0056 in the written specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/244,448 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the resultant structure of claim 1 of copending application 16/244,448 anticipates the claimed structure of claim 1 of this application.
Alternately, if Applicant does not agree that the resultant structure of claim 1 of copending application 16/244,448 anticipates the claimed structure of claim 1 of this application, at the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to separate the housing surrounding the movable member and pressure adjusting biasing unit from the rest of the housing of the tensioner to provide a unit case for the tensioner of claim 1 of copending application 16/244,448, as it would be desirable to obtain 
Further, it would be desirable to separate the housing surrounding the movable member and pressure adjusting biasing unit from the rest of the housing of the tensioner to provide for the reduced repair time of the tensioner, as one could simply remove the structure containing the movable member and pressure adjusting biasing unit and replace that structure with another structure containing a second movable member and second pressure adjusting biasing unit, without having to replace the entire tensioner of claim 1 of copending application 16/244,448.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/244,448 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the resultant structure of claims 1-2 of copending application 16/244,448 anticipates the claimed structure of claims 1-2 of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/244,448 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the resultant structure of claims 1 and 3 of copending application 16/244,448 anticipates the claimed structure of claims 1 and 3 of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim claims “a pressure adjustment unit which adjusts an oil pressure in an oil pressurizing chamber formed between the plunger and the plunger container hole” (see lines 6-8).  
This limitation renders the claim indefinite because the limitation is inconsistent with the specification.  Paragraph 0023 discloses “the pressure adjustment unit 60 includes a unit case 61 attached to the housing 30”.    
How can the pressure adjustment unit (60, see figure 4) be formed between the plunger and the plunger container hole, if a unit case (of the pressure adjustment unit) is attached to the housing?
For this office action, prior art comprising a pressure adjustment unit attached to a housing will be considered as reading onto or obvious to this above limitation.
Further regarding claim 1, this claim claims “a case inner space communicating with the oil pressurizing chamber” (see lines 10-11).
This limitation renders the claim indefinite because the limitation is inconsistent with the specification.  Paragraph 0033 of the specification discloses “The diameter difference between the cylindrical piston outer peripheral surface of the piston section 63a and the cylindrical cylinder inner peripheral surface of the cylinder section 62 is so small as to allow the space between the cylinder inner peripheral surface and the piston outer peripheral surface to be held in a liquid tight state
How can the case inner space (61a, see figure 4) communicate with the oil pressuring chamber (11, see figure 4), if there is a liquid tight state between the piston section (63a, of moving member 63) and the cylindrical cylinder inner peripheral surface (see figure 4)?
For this office action, prior art comprising a case inner space and an oil pressurizing chamber separated by a moving member will be considered as reading onto or obvious to this above limitation.
Further regarding claim 1, this claim claims “a gap between an inner wall of the case inner space and the moving member is configured to be held in a liquid tight state at any position between a position where the moving member is closest to the oil pressurizing chamber as a result of moving and a position where the moving member is most distant from the oil pressurizing chamber”, see last 6 lines.
This limitation renders the claim indefinite because the limitation is unclear as to how a gap is held in a liquid tight state.  How is a gap held in a liquid tight state?   What structure is being claimed to make the gap liquid tight?
For this office action, prior art comprising a diameter difference between a case inner space of a case unit and a movable member being so small as to allow the space between the case inner space of the case unit and the movable member to be held in a liquid tight state will be considered as anticipating or obvious to the above limitation.
Regarding claim 2, this claim claims “a gap between the cylinder section and the piston section is configured to be held in the liquid tight state at any position between the position where the moving member is closest to the oil pressurizing chamber as a result of moving and the position where the moving member is most distant from the oil pressurizing chamber”, see last 5 lines.
This limitation renders the claim indefinite because the limitation is unclear as to how a gap is held in a liquid tight state.  How is a gap held in a liquid tight state?  What structure is being claimed to make the gap liquid tight?
For this office action, prior art comprising a diameter difference between a cylinder section and a piston section being so small as to allow the space between the cylinder section and the piston section to be held in a liquid tight state will be considered as anticipating or obvious to the above limitation.
Regarding claim 4, this claim claims “the case inner space communicates with the oil pressuring chamber through the unit opening” (see lines 5-7).
This limitation renders the claim indefinite because the limitation is inconsistent with the specification.  Paragraph 0033 of the specification discloses “The diameter difference between the cylindrical piston outer peripheral surface of the piston section 63a and the cylindrical cylinder inner peripheral surface of the cylinder section 62 is so small as to allow the space between the cylinder inner peripheral surface and the piston outer peripheral surface to be held in a liquid tight state.”
How can the case inner space (61a, see figure 4) communicate with the oil pressuring chamber (11, see figure 4), if there is a liquid tight state between the piston section (63a, of moving member 63) and the cylindrical cylinder inner peripheral surface (see figure 4)?
For this office action, prior art comprising a case inner space and an oil pressurizing chamber separated by a moving member will be considered as reading onto or obvious to this above limitation.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

Susuki (US Patent 4,874,352) is considered the closest prior art reference to the claimed invention of independent claim 1.

Claim 1 claims:
	A tensioner comprising:

a plunger having a plunger hole that is rearwardly opened; 

a housing having a plunger container hole that is forwardly opened to contain the plunger;

a main biasing unit which forwardly biases the plunger; and 

a pressure adjustment unit which adjusts an oil pressure in an oil pressurizing chamber formed between the plunger and the plunger container hole, wherein

the pressure adjustment unit includes a unit case attached to the housing or the plunger and having a case inner space communicating with the oil pressurizing chamber, a moving member disposed in the case inner space to be capable of moving closer to and farther away from the oil pressurizing chamber, and a pressure adjustment biasing unit that biases the moving member toward the oil pressurizing chamber, and

a gap between an inner wall of the case inner space and the moving member is configured to be held in a liquid tight state at any position between a position where the moving member is closest to the oil pressurizing chamber as a result of moving and a position where the moving member is most distant from the oil pressurizing chamber.

Suzuki does not disclose nor would be obvious to the limitations of 1) “the pressure adjustment unit includes a unit case attached to the housing or the plunger and having a case inner space communicating with the oil pressurizing chamber, a moving member disposed in the case inner space to be capable of moving closer to and farther away from the oil pressurizing chamber, and a pressure adjustment biasing unit that biases the moving member toward the oil pressurizing chamber”, and 2) “a gap between an inner wall of the case inner space and the moving member is configured to be held in a liquid tight state at any position between a position where the moving member is closest to the oil pressurizing chamber as a result of moving and a position where the moving member is most distant from the oil pressurizing chamber”, in conjunction with the remaining limitations of independent claim 1.



Further, after extensive search, the prior art does not appear to disclose nor would be obvious to the limitations of 1) “the pressure adjustment unit includes a unit case attached to the housing or the plunger and having a case inner space communicating with the oil pressurizing chamber, a moving member disposed in the case inner space to be capable of moving closer to and farther away from the oil pressurizing chamber, and a pressure adjustment biasing unit that biases the moving member toward the oil pressurizing chamber”, and 2) “a gap between an inner wall of the case inner space and the moving member is configured to be held in a liquid tight state at any position between a position where the moving member is closest to the oil pressurizing chamber as a result of moving and a position where the moving member is most distant from the oil pressurizing chamber”, in conjunction with the remaining limitations of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 
/JJC/





/HENRY Y LIU/Primary Examiner, Art Unit 3654